Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

                      Civil Action No.: 0:19-cv-62437-KMM

  AROUND THE CLOCK A/C SERVICE, LLC,   )
                                       )
              Plaintiff,               )
                                       )
  v.                                   )
                                       )
  ANTHONY PERERA, DOUGLAS PERERA, SR., )
  and AIR PROS, LLC,                   )
                                       )
              Defendants.              )
                                       )

            PLAINTIFF’S MOTION TO COMPEL DEFENDANT AIR PROS
              TO PRODUCE REQUESTED FINANCIAL INFORMATION
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 2 of 8



         Pursuant to Federal Rules of Civil Procedure 33, 34, and 37, Plaintiff Around the Clock
  A/C Service, LLC, respectfully requests that the Court compel Defendant Air Pros LLC to
  produce its sales, revenue and advertising information in response to Plaintiff’s Interrogatory
  Numbers 8, 9, and 10 and Requests for Production Numbers 15, 16, and 17.
                                         I. BACKGROUND
         This case generally arises out of Defendant Anthony Perera’s and Defendant Douglas
  Perera, Sr.’s, and Defendant Air Pros LLC’s (collectively, “Defendants”) recent activities which
  involve using the phrase “Air Around the Clock” in marketing, advertising, or otherwise
  promoting its competing air conditioning related services. Plaintiff is a well known provider of
  air conditioning related services and has continually used, inter alia, the composite term AIR
  AROUND THE CLOCK for over thirty years to identify and distinguish its air conditioning
  related services.   Plaintiff owns both federal and Florida state registrations for a standard
  character AIR AROUND THE CLOCK mark (as well as for a stylized design AIR AROUND
  THE CLOCK mark). Plaintiff’s federal trademark registration for the standard character AIR
  AROUND THE CLOCK mark is incontestable.
         Last year, Plaintiff observed that Defendants were using in commerce the phrase “Air
  Around the Clock” on at least a webpage on its website in a manner which creates the
  appearance that Defendants, or their services, are sponsored by, or associated with, or otherwise
  endorsed by Plaintiff and/or that Defendants are affiliated with Plaintiff. In light of Plaintiff's
  longstanding use of the AIR AROUND THE CLOCK mark to identify its air conditioning
  related services business, Plaintiff brought the instant action asserting claims of trademark
  infringement under federal law and trademark infringement and unfair trade practices under state
  law to prevent Defendants, who are and represent a competing provider of air conditioning
  related services, from attempting to create and capitalize on confusion in the marketplace.
  Subsequent to filing suit, Plaintiff has learned that Defendants use of Plaintiff’s trademark on a
  webpage was actually just the tip of the iceberg and that Defendants have actually engaged in a
  other activities which illegally made use of Plaintiff’s mark to mislead consumers who are
  looking for Plaintiff. This included a sophisticated online advertising scheme which operated to
  redirect consumers who search online for Plaintiff to landing pages or telephone numbers that, at
  minimum, obscure the fact that such landing pages and telephone numbers do not belong to and
  are not connected with Plaintiff.


                                                 -2-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 3 of 8



                                      II. SUMMARY OF ISSUE
         In the instant motion, Plaintiff seeks an order directing Defendant Air Pros to produce
  financial information related to its sales, revenue, and advertising in response to certain
  interrogatory and requests for production. Plaintiff seeks this information as it is not just
  relevant to, but it is in fact is a defined element of the complete measure of damages which may
  be available to Plaintiff in this case. Under the proportionality standard, there is simply no
  grounds on which objection to producing such information that is so directly relevant to
  Plaintiff’s claims can be sustained.
                                         III. DISCUSSION
         Rule 37 of the Federal Rules of Civil Procedure authorizes this court to grant the relief
  requested. If a party fails to answer a request for production, the discovering party may move for
  an order compelling a response. Bank of Mongolia v. M & P Global Financial Services, Inc.,
  258 F.R.D. 514, 521 (S.D.Fla. 2009).        Motions to compel discovery under Rule 37 are
  committed to the sound discretion of the trial court. Id. “Rule 37 authorizes a trial court to
  award expenses including reasonable attorneys’ fees, to the prevailing party when a motion is
  made for an order compelling discovery.” Devaney v. Continental American Insurance Co., 989
  F.2d 1154, 1159 (11th Cir. 1993).
         A party is entitled to the facts relevant to the litigation. Dunkin’ Donuts, Inc. v. Mary’s
  Donuts, Inc., 206 F.R.D. 518, 520 (S.D. Fla. 2002). Information is relevant if it is germane,
  conceivably helpful to plaintiff, or reasonably calculated to lead to admissible evidence.
  Donahay v. Palm Beach Tours & Transp., Inc., 242 F.R.D. 685, 687 (S.D. Fla. 2007)(internal
  quotation omitted). Relevant information need not be admissible at trial, but rather discovery
  must be “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “The discovery process
  is designed to fully inform the parties of the relevant facts involved in their case.” U.S. v.
  Pepper’s Steel & Alloys, Inc., 132 F.R.D. 695, 698 (S.D. Fla. 1990) (referencing Hickman v.
  Taylor, 329 U.S. 495, 501 (1947) ). Indeed, “[d]iscovery is not limited to the issues raised by the
  pleadings because ‘discovery itself is designed to help define and clarify the issues.’” Henderson
  v. Holiday CVS, L.L.C., 269 F.R.D. 682, 685 (S.D. Fla. 2010)(quoting Oppenheimer Fund, Inc.
  v. Sanders, 437 U.S. 340, 352 (1978)(emphasis added).




                                                 -3-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 4 of 8



         At issue are Interrogatories 8, 9, and 10 from Plaintiff’s First Set of Interrogatories to
  Defendant Air Pros and Requests 15, 16, and 17. These interrogatories and requests, as well as
  the responses provided, are as follows:


  INTERROGATORIES




                                            [page break]




                                                -4-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 5 of 8



  REQUESTS




           These responses were served on May 21, 2020. On June 19, 2020, Plaintiff sent an email
  to Defendants’ counsel explaining Plaintiff’s position that under 15 U.S.C. § 1117(a), these
  requests were directly relevant and Plaintiff is entitled to substantive responses. On June 22,
  Plaintiff’s counsel and Defendants’ counsel agreed to meet and confer about the dispute on June
  24 and also agreed to stipulate to a 7 day extension to the 30 day window for presenting
  discovery disputes under Local Rule 26.1(g), as referenced by this Court’s General Order on
  Discoery Objections and Procedures. [DE 8], at II.D. The parties spoke by telephone on June 24
  concerning the law and facts surrounding the issue, and Defendants’ counsel followed up on
  June 25 and advised that after performing additional research, it did not think Plaintiff was
  entitled to the requested financial information.
           As noted above, however, Plaintiff has asserted, inter alia, a claim from trademark
  infringement under the Federal Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (“Lanham
  Act”).    This claim is based on Defendants’ infringement of Plaintiff’s federally registered
  trademark, AIR AROUND THE CLOCK (Reg. No. 3,923,076). It is well established that


                                                     -5-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 6 of 8



  “[u]nder the Lanham Act, damages for trademark infringement may include (1) the defendant's
  profits, (2) any damages sustained by the plaintiff, and (3) the cost of the action.” Aronowitz v.
  Health-Chem Corp., 513 F.3d 1229, 1241 (11th Cir. 2008)(quoting              Ramada Inns, Inc. v.
  Gadsden Motel Co., 804 F.2d 1562, 1564 (11th Cir. 1986)); 15 U.S.C. § 1117(a). Furthermore,
  the Lanham Act in § 1117 expressly states that “[i]n assessing profits the plaintiff shall be
  required to prove defendant's sales only; defendant must prove all elements of cost or deduction
  claimed.” 15 U.S.C. § 1117(a); Tiramisu Int'l LLC v. Clever Imports LLC, 741 F. Supp. 2d 1279,
  1290 (S.D. Fla. 2010). Thus, a defendant’s profits, the sales figures from which those profits can
  be derived, and expenses incurred by a defendant in making such sales (such as advertising
  expenses) are directly relevant to the damages calculation for a trademark infringement claim
  under the Lanham Act.
         Because of this direct relevance, the requested financial information is of utmost
  importance of the issues at stake in the action and resolving these issues. Moreover, the amount
  in controversy is relatively large, likely in the tens or hundreds of thousands, and Plaintiff has no
  other way to obtain this information. And with the minimal showing made by Defendant Air
  Pros’ as to why Plaintiff should not be entitled rto discover this information, which essentially
  turned on its view of the merits of the case, all of the major factors relating to proportionality
  weigh heavily in Plaintiff’s favor and Defendant Air Pros’ position that the discovery lacks
  proportionality to the needs of the case should be rejected out of hand.
         Accordingly, Defendant Air Pros’ position clearly lacks merit and they should be ordered
  to provide a substantive response to the cited discovery requests, along with such other and
  further relief as the Court finds just and proper, including under Fed.R.Civ.P. 37(a)(5).
                                             IV. RELIEF
         WHEREFORE, for all of the foregoing reasons, Plaintiff Around the Clock A/C Service,
  LLC, respectfully requests that this Honorable Court:
         A. Enter and Order Granting Plaintiff’s Motion, overruling Defendant Air Pros, LLC’s
  objections to Interrogatories 8, 9, and 10, and Requests 15, 16, and 17 and ordering Defendant
  Air Pros, LLC to provide substantive and complete responses thereto; and
         B. Award Plaintiff as the moving party its reasonable expenses incurred in making the
  motion, including attorney’s fees, based on a finding that Defendant Air Pros, LLC’s
  nondisclosure was not substantially justified.


                                                   -6-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 7 of 8



                         CERTIFICATE OF GOOD FAITH CONFERENCE

         I hereby certify that counsel for the movant has conferred with all parties or non-parties who

  may be affected by the relief sought in the motion in a good faith effort to resolve the issues raised in

  the motion and has been unable to do so.



  On this 29th day of June, 2020.

                                                        Respectfully submitted,

                                                        By: /s/ James Keys, III
                                                        Elias R. Hilal, Esq. (FBN 60,337)
                                                        E-mail Address: elias.hilal@erhlaw.com
                                                        LAW OFFICE OF ELIAS R. HILAL, PA
                                                        633 SE 3rd Ave Ste 301
                                                        Fort Lauderdale, Florida 33301
                                                        Telephone: (954) 463-2065
                                                        Facsimile: (954) 861-4746

                                                        -and-

                                                        James G. Keys, III, Esq. (FBN 63,943)
                                                        E-mail Address: mail@keyslawfirm.com
                                                        THE KEYS LAW FIRM, PLLC
                                                        3350 SW 148th Ave, Ste 110
                                                        Miramar, Florida 33027
                                                        Telephone: (954) 519-2041
                                                        Facsimile: (954) 519-2042
                                                        Attorneys for Plaintiffs




                                                  -7-
Case 0:19-cv-62437-KMM Document 53 Entered on FLSD Docket 06/29/2020 Page 8 of 8



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 29, 2020, a true and correct copy of the foregoing

  PLAINTIFF’S MOTION TO COMPEL DEFENDANT AIR PROS TO PRODUCE

  REQUESTED FINANCIAL INFORMATION was served on all counsel of record identified

  on the Service List via transmission of Notice of Electronic Filing generated by CM/ECF.


                                                     Plaintiff
                                                     AROUND THE CLOCK A/C SERVICE,
                                                     LLC

                                                     By: /s/ James Keys III
                                                     Elias R. Hilal
                                                     James Keys, III



  SERVICE LIST

  Daniel J. Simon
  danny@lslawpl.com

  James M. Slater
  james@lslawpl.com

  LALCHANDANI SIMON PL
  25 S.E. 2nd Avenue, Suite 1020
  Miami, Florida 33131
  (305) 999-5291 (office)
  (305) 671-9282 (fax)

  Counsel for Defendants




                                               -8-
